Citation Nr: 0728588	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO decision, which 
denied the benefits sought on appeal. 

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The Board acknowledges that the RO determined in an August 
2004 deferred rating decision that the veteran withdrew his 
appeal for service connection for bilateral sensorineural 
hearing loss and tinnitus in June 2004.  After a thorough 
review of the evidence, the Board finds that the June 2004 
Appeal Status Election form was not intended to withdraw 
these issues but intended to withdraw a separate claim 
previously on appeal.  Therefore, these issues remain on 
appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has bilateral hearing loss and 
tinnitus as the result of regular exposure to noise while 
working on a flight deck during active duty.  See Travel 
Board hearing transcript, June 2007.  After a thorough review 
of the veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.  Specifically, these issues must be remanded 
in order to schedule the veteran for an audiological 
examination to determine the nature and etiology of his 
hearing problems. 

The veteran's service medical records show that he sought 
treatment for otitis externa of the right ear in May 1968.  
He also sought treatment for an earache of an unspecified ear 
in March 1969.   

After service discharge, the earliest medical evidence of 
record reflecting hearing problems are treatment records from 
September 1989.  See Eastern Oklahoma Ear, Nose, & Throat, 
Inc. treatment records, September 1989.  At this time, the 
veteran complained that he had ringing in his ears for the 
previous five years as well as hearing loss.  Id.  The 
following month, the veteran's private physician noted that 
he probably had cholesteatoma in his left ear.  See Eastern 
Oklahoma Ear, Nose, & Throat, Inc. treatment records, October 
1989.  After undergoing a mastoidectomy in 1994, the veteran 
was found to have mild to profound mixed hearing loss in his 
left ear and normal hearing in his right ear with sloping 
mild to severe sensorineural hearing loss.  See Eastern 
Oklahoma Ear, Nose, & Throat, Inc. treatment records, July 
1994.  He was also noted as being positive for complaints of 
tinnitus.  Id.  In October 2002, the private physician 
submitted a statement that the veteran's cholesteatoma of the 
left ear was the result of longstanding ear infections.  See 
Eastern Oklahoma Ear, Nose, & Throat, Inc. treatment records, 
October 2002.  The physician also stated that the symptoms 
had been present for several years, but made no indication as 
to whether or not they could be attributed to the veteran's 
active service.  Id.  

The claims folder contains no opinions regarding the etiology 
of the veteran's bilateral hearing loss or tinnitus.  Thus, 
the Board finds that the medical evidence of record is 
inadequate for the purpose of adjudicating the veteran's 
claims for service connection and that a VA examination must 
be conducted.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.	Schedule the veteran for a VA 
audiological examination and Maryland 
CNC speech recognition test.  The 
claims file should be provided to the 
physician for review, and the examiner 
should note that it has been reviewed. 

After reviewing the file, the physician 
should render an opinion as to whether 
the veteran has current hearing loss or 
tinnitus (of either or both ears).  If 
so, an opinion should be provided as to 
whether it is at least as likely as not 
that the veteran's current hearing loss 
or tinnitus (of either or both ears) 
began during service or whether the 
veteran's current hearing loss began 
within one year of service discharge. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Then, the RO/AMC should readjudicate 
the claims.  In particular, the RO 
should review all the evidence that was 
submitted since the June 2004 
Supplemental Statement of the Case 
(SSOC).  In the event that the claims 
are not resolved to the satisfaction of 
the veteran, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

